
	
		I
		112th CONGRESS
		2d Session
		H. R. 4258
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2012
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To ensure free, fair, and competitive elections in the
		  Republic of Georgia.
	
	
		1.Short titleThis Act may be cited as the
			 Republic of Georgia Democracy Act of
			 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)A
			 democratic and stable Republic of Georgia is in the political, security, and
			 economic interests of the United States.
			(2)Georgia plays a
			 key role in the security of the Black Sea and South Caucasus region, which is
			 important for Euro-Atlantic security, transportation, and energy
			 diversification to and from the Caspian Sea.
			(3)Georgia has been a
			 reliable partner and ally in enhancing global peace and stability with its
			 significant contribution to operations in Iraq and Afghanistan.
			(4)The United
			 States–Georgia Charter on Strategic Partnership, signed in January 2009,
			 outlines the importance of the bilateral relationship as well as the intent of
			 both countries to expand democracy and economic programs, enhance defense and
			 security cooperation, further trade and energy cooperation, and build
			 people-to-people cultural exchanges.
			(5)Georgia’s
			 democratic nature is one of its core strengths and the basis for the deep
			 friendship between Georgia and the United States. As such, continued democratic
			 reform, the strength of Georgia’s democratic institutions, and regular free,
			 fair, and competitive elections are key priorities for a strong continuing
			 relationship between the United States and Georgia.
			(6)Democracy in
			 Georgia is facing serious challenges and political freedom and fair competition
			 between political parties is under assault. For example, the government has
			 increased detaining members of the political opposition and civil society
			 nongovernmental organizations (NGOs), limited freedom of the press, undermined
			 the right of workers to organize and bargain collectively, and stopped
			 opposition groups from holding demonstrations—often by violent means.
			(7)According to the
			 Department of State’s 2010 Human Rights Report on Georgia, when President
			 Mikheil Saakashvili was re-elected to the Presidency in 2008, the OSCE
			 identified significant problems, including widespread allegations of
			 intimidation and pressure, flawed vote-counting and tabulation processes, and
			 shortcomings in the complaints and appeals process. These and other problems
			 continued into the parliamentary elections in May 2008, which international
			 observers concluded were uneven and incomplete in their adherence to
			 international standards..
			(8)On February 13,
			 2012, United Nations Special Rapporteur on the Right to Freedom of Peaceful
			 Assembly and Association Maina Kiai concluded at the end of his visit to
			 Georgia that the previous positive trajectory of the country was being replaced
			 with a widespread climate of fear, intimidation and arbitrary
			 restrictions of fundamental freedoms. He identified multiple problems,
			 including with the way in which the government undermined political parties and
			 NGOs, such as prosecuting and detaining political activists with little to no
			 evidence. Furthermore, he noted, there have been long standing
			 concerns—by regional bodies and the UN—about the inability to distinguish
			 between the ruling party and the state, which is especially relevant in light
			 of the upcoming parliamentary and presidential elections..
			(9)Georgia will hold
			 parliamentary elections in October 2012. In the run-up to the election,
			 Georgian President Mikheil Saakashvili and the Georgian Parliament enacted
			 constitutional changes that reduce the power of the president and increase the
			 power of the prime minister.
			(10)Georgian
			 President Mikheil Saakashvili’s presidential term ends in 2013 and it has been
			 reported that he plans to assume the role of Prime Minister if his political
			 party, United National Movement (UNM), wins the majority of the seats in the
			 Parliament, which it currently has.
			(11)Bidzina
			 Ivanishvili, a Georgian businessman who has never served in the Georgian
			 Government, launched a new political party called Georgian Dream, on October 5,
			 2011, in an effort to unify the Georgian opposition parties and challenge
			 Saakashvili’s increasingly dictatorial control over Georgia’s
			 government.
			(12)In response to
			 the creation of Georgian Dream, Mikheil Saakashvili’s regime stripped Bidzina
			 Ivanishvili of his citizenship despite the fact that Mikheil Saakashvili
			 granted Ivanishvili’s citizenship in the first place, Ivanishvili was born in
			 Georgia, and there is no legal basis for his citizenship to be revoked.
			(13)Since the launch
			 of Georgian Dream, the Saakashvili regime has launched a concerted, aggressive
			 campaign to undermine Georgian Dream’s ability to compete against Saakashvili’s
			 party in the Parliamentary elections. For example, the Georgian Government has
			 fired those employees, especially teachers, who support Ivanishvili or other
			 opposition parties.
			(14)The Georgian
			 Government has increased harassment and detention of the supporters of
			 Ivanishvili, Georgian Dream and other opposition parties, often through violent
			 means, without due process. Hundreds of opposition supporters have been
			 detained in March 2012 as part of a concerted effort to intimidate voters and
			 opposition campaigners.
			(15)On February 27,
			 2011, Solomon Kimeridze, an Ivanishvili supporter, died under suspicious
			 circumstances while in police custody.
			(16)On May 26, 2011,
			 Georgian security officials killed two protesters while using violent means to
			 break-up a peaceful protest. An investigation into this incident has been
			 requested by United States Ambassador Robert Bass, the United Nations High
			 Commissioner for Human Rights, the European Commission, Human Rights Watch, and
			 Amnesty International.
			(17)On December 28,
			 2011, the Georgian Parliament passed new election laws that will limit
			 opposition parties’ access to funds. The OSCE and the U.S. State Department
			 criticized this law for both its substance and the abnormal way in which it was
			 enacted by the Saakashvili-controlled parliament. Furthermore, the Chamber of
			 Control, the state audit agency that is controlled by Saakashvili, created a
			 new division specifically focused on investigating Georgian Dream and Bidzina
			 Ivanishvili and blocking Ivanishvili’s financial support for opposition
			 candidates and party building.
			(18)United Nations
			 Special Rapporteur on the Right to Freedom of Peaceful Assembly and Association
			 Maina Kiai concluded that these changes to the election law appear to
			 affect the rights to association and to peaceful assembly … these amendments,
			 which at times use ambiguous language, are fuelling an overall climate of
			 distrust, and appear to largely violate international human rights
			 law..
			(19)The Saakashvili
			 regime has warped the Georgian banking sector, previously a model of
			 post-Soviet success and transparency, in an effort to destroy Bank Cartu, a
			 bank owned by Bidzina Ivanishvili. Based on a law passed at the end of October
			 2011 after Ivanishvili announced the creation of Georgian Dream, the Georgian
			 Government seized over millions of dollars in bank assets. The American Chamber
			 of Commerce criticized this new law, predicted that it would undermine a model
			 banking system that has been built with the support of the United States
			 Government, IMF, and World Bank. The Georgian Government has only applied this
			 new law, which gives the Government the right to seize loan collateral before
			 the banks that issued the loan, to Bank Cartu and no other banks. As a result,
			 the Saakashvili regime continues to seize Bank Cartu assets in an effort to
			 force the bank out of business and remove a source of Ivanishvili’s financial
			 support.
			(20)United States
			 national security interests are best served by a democratic Georgia no matter
			 what individuals and which parties are in control of the country. An
			 undemocratic Georgia will breed instability in a volatile region and increase
			 the likelihood of violent conflict. As such, it is incumbent on the United
			 States Government to clearly communicate to President Saakashvili that if he
			 continues down his current path and does not allow free, fair, and competitive
			 elections, the special relationship between the United States and Georgia will
			 be at risk and Georgia will face the loss of both United States political
			 support and financial assistance.
			3.Limitation on
			 assistance to the Republic of Georgia
			(a)LimitationNo
			 funds available to any United States department or agency for fiscal year 2013
			 may be used to provide assistance to the Republic of Georgia until the
			 Secretary of State certifies and reports to the Committee on Foreign Affairs of
			 the House of Representatives and the Committee on Foreign Relations of the
			 Senate that the parliamentary elections held in October 2012 or such other date
			 if rescheduled were carried out in a free, fair, and competitive manner
			 consistent with international standards.
			(b)Matters To be
			 includedThe report required under subsection (a) shall include
			 information on—
				(1)the presence and
			 findings of election observers;
				(2)the ability of
			 opposition parties to campaign effectively; and
				(3)whether Bidzina
			 Ivanishvili and the Georgian Dream Party participated in the election, and, if
			 not, the reason for their absence.
				
